DETAILED ACTION
In response to communication filed on 6/24/2022.
Claims 1-18,21 and 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Pachol (Reg. 62,487) on 7/12/2022.
The application has been amended as follows: 

13. (Currently Amended) A communication apparatus configured for use as a donor base station, the communication apparatus comprising: a processor; and 
a memory configured to store computer readable instructions that, when executed by the processor, cause the communication apparatus to provide execution comprising: 
sending, after performing radio link control layer function processing and adaptation function processing, downlink data to a terminal device by using at least one relay node, wherein the downlink data sent to the terminal device includes at least one of: information about an identifier of the terminal device, information about an identifier of the at least one relay node, information about an identifier of a quality of service flow QoS flow, information about an identifier of a protocol data unit session, information about an identifier of a radio bearer of the terminal device, and information about an identifier of a logical channel of the terminal device,
wherein the radio link control layer function processing comprises: sending a report about a receiving state of a radio link control layer service data unit to the terminal device by using the at least one relay node, wherein the report about the receiving state is not parsed by the at least one relay node.

16. (Currently Amended) A communication apparatus configured for use as a terminal device, the communication apparatus comprising: a processor; and 
a memory configured to store computer readable instructions that, when executed by the processor, cause the communication apparatus to provide execution comprising: 
sending, after performing radio link control layer function processing and adaptation function processing, uplink data to a donor base station by using at least one relay node, wherein the uplink data sent to the donor base station comprises at least one of: information about an identifier of the donor base station, information about an identifier of the terminal device, information about an identifier of the at least one relay node, information about an identifier of a quality of service flow QoS flow, information about an identifier of a protocol data unit session, information about an identifier of a radio bearer of the terminal device, and information about an identifier of a logical channel of the terminal device, 
wherein the radio link control layer function processing comprises: sending a report about a receiving state of a radio link control layer service data unit to the donor base station by using the at least one relay node, wherein the report about the receiving state is not parsed by the at least one relay node.

21.  (Cancelled).
22. (Cancelled).
Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: sending, after performing radio link control layer function processing and adaptation function processing, downlink data to a terminal device by using at least one relay node, in which the downlink data sent to the terminal device includes at least one of: information about an identifier of the terminal device, information about an identifier of the at least one relay node, information about an identifier of a quality of service flow QoS flow, information about an identifier of a protocol data unit session, information about an identifier of a radio bearer of the terminal device, and information about an identifier of a logical channel of the terminal device, the radio link control layer function processing consists of sending a report about a receiving state of a radio link control layer service data unit to the terminal device by using the at least one relay node such that the report about the receiving state is not parsed by the at least one relay node, as specified in independent claims 13 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412